Citation Nr: 1627427	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2002 to November 2008.  He also had subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2016.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a current cervical spine disorder at any point during the pendency of the appeal or in proximity thereto.





CONCLUSION OF LAW

A cervical spine disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2011. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any additional outstanding records that are relevant to the issues being decided herein.  

The Veteran was also afforded a VA examination in March 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case was adequate, as it was predicated on a review of the Veteran's medical history and a thorough examination.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Review of the Veteran's service treatment records show that the Veteran reported chronic neck pain at his September 2008 separation examination and in a September 2008 report of medical history.  A doctor diagnosed the Veteran with cervicalgia, or neck pain, at that time and ordered an x-ray and an MRI.  The x-ray showed no abnormalities, but the September 2008 MRI found a mild asymmetric disc bulge at C4-C5 with a resultant mild left neural foramina narrowing.

The Veteran was then afforded a VA examination in March 2012 in connection with his claim for service connection.  At that time, the examiner noted that the Veteran reported a history of neck pain that was chronic in nature.  Evaluation found a normal range of motion and no guarding or muscle spasm in the cervical spine.  Sensory testing was also normal and no radiculopathy was found.  An x-ray was performed as a part of the examination, and again no abnormalities were seen.  As such, the examiner opined that the Veteran did not have a current cervical spine disorder.

The Veteran was seen at his VA medical center later in March 2012.  At that time, the Veteran reported neck pain, which bothered him when turning his head from side to side.  The doctor indicated that there was no in-service injury but that the Veteran reported wearing Kevlar body armor on all deployments.  An MRI was ordered, but no diagnosis was given at that appointment.  The Veteran then underwent MRI testing in June 2012.  The MRI report revealed a normal study with no bone or disc abnormalities.

The Veteran's VA medical records show some additional reports of neck pain, for example at appointments in July 2012 and September 2013, but no diagnosis is provided at these appointments.  

The Board notes that the Veteran has claimed that he has chronic neck pain and that he has experienced this pain since service.  He is certainly competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Nevertheless, the Board finds that the March 2012 VA examiner's opinion and the June 2012 MRI are more probative in assessing whether the Veteran has a current cervical spine disorder.  The 2012 VA examiner considered the Veteran's reported medical history and complaints and evaluated his cervical spine, yet found no abnormalities.  The examiner's opinion was based on a review of the claims file, including the Veteran's lay statements and treatment records, as well as on a physical examination and the examiner's own medical knowledge and training.  This opinion is also supported by the June 2012 MRI and the Veteran's VA medical records.

The Board acknowledges that the Veteran underwent an MRI that showed a mild asymmetric disc bulge at C4-C5 with a resultant mild left neural foramina narrowing, in September 2008, while he was still on active duty.  However, although a Veteran may be granted service connection for a disability that resolves prior to the adjudication of the claim, McClain v. Nicholson, 21 Vet.App. 319 (2007), the evidence of record shows that the Veteran did not have a cervical spine disability at any time during the appeal period.  The Veteran filed his claim in August 2011, and x-rays and MRI testing since that time do not show any abnormality, to include a mild asymmetric disc bulge.  Moreover, there is no other evidence during that time frame or in proximity to the filing of the claim which shows that the Veteran has a cervical spine disability.  

Thus, despite the Veteran's credible assertions of pain in the cervical spine, service connection cannot be granted.  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Review of the claims file shows that the Veteran has not been diagnosed with any current cervical spine disorders.  Pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). Thus, absent any other evidence of current disability, the Board is constrained to deny this claim. 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

The Board finds that a remand is necessary in this case for further development.  The Veteran's service treatment records show that he reported knee pain while in service and was diagnosed with plica syndrome.  The Veteran was first afforded a VA examination in connection with his claim in March 2012, which found no current right knee disorders.  In May 2013, the Veteran underwent another VA examination, wherein he was diagnosed with chondromalacia.  The 2013 examiner opined that the chondromalacia was less likely than not incurred in or caused by service, as no medical literature supported that chondromalacia was caused by or related to plica syndrome or tendonitis.  However, the May 2013 VA examiner did not provide an opinion as to whether or not the chondromalacia could have begun in service, or whether it was related to the Veteran's use of Kevlar body armor while on deployments.  As such, the Veteran should be afforded a new VA examination in order to obtain an adequate opinion as to the etiology of any right knee disorders present, which specifically consider the Veteran's testimony.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the right knee disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  He or she should also specifically address the Veteran's testimony that his current right knee disorder is related to his use of Kevlar body armor while in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

2.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


